In the United States Court of Federal Claims
                                                No. 21-1978 C
                                      Filed Under Seal: January 20, 2022
                                         Reissued: February 10, 2022 *

* * * * * * * * * * * * * * * * ** *
                                   *
FACILITY HEALTHCARE                *
SERVICES, INC.,                    *
                                   *
                  Plaintiff,       *
                                   *
      v.                           *
                                   *
THE UNITED STATES,                 *
                                   *
                  Defendant,       *
                                   *
and                                *
                                   *
PEAK FACILITY SOLUTIONS,           *
LLC,                               *
                                   *
            Defendant-Intervenor.  *
                                   *
* * * * * * * * * * * * * * * * ** *


William M. Weisberg, Law Offices of William Weisberg PLLC, of McLean, VA, for Plaintiff.

Galina I. Fomenkova, Trial Attorney, Commercial Litigation Branch, Civil Division, Department
of Justice, of Washington, D.C., for Defendant, and Jonathan S. Baker, Attorney-Advisor,
Contract Law Division, Office of General Counsel, Department of Commerce, of Washington,
D.C., of counsel.

John Ryan Prairie, with George E. Petel, Wiley Rein LLP, of Washington, D.C., for Defendant-
Intervenor.




*
     Pursuant to the protective order entered in this case, this opinion was filed initially under seal. The parties
provided proposed redactions of confidential or proprietary information. In addition, the Court made minor
typographical and stylistic corrections.
                             MEMORANDUM OPINION AND ORDER

SOMERS, Judge.

        This bid protest challenges the award of a contract to Peak Facility Solutions, LLC,
(“Defendant-Intervenor” or “Peak”) for the provision of services related to the operation and
maintenance of the central utility plant and related facilities for National Institute of Standards
and Technology (“NIST”) campuses in Colorado and Hawaii. ECF No. 1 at 4 (“Compl.”).
Plaintiff, Facility Healthcare Services, Inc., 1 asserts that NIST failed to conduct meaningful
discussions with it regarding its price proposal prior to awarding the contract at issue to
Defendant-Intervenor. For the following reasons, the Court grants in part the government’s
motion to dismiss, as well as grants in part the government’s and Defendant-Intervenor’s
motions for judgment on the administrative record.

                                              BACKGROUND

       On March 10, 2020, NIST issued Request for Proposal No. 1333ND20RNB190010
(“RFP”) for “[o]ne firm-fixed-price contract” for the maintenance and operation of facilities at
NIST campuses in Colorado and Hawaii. AR 222. Plaintiff has performed maintenance services
on these campuses for over ten years, most recently under a contract that ended on June 24,
2020. See AR 5. Plaintiff is currently maintaining the relevant facilities on these campuses
under a series of bridge contracts. See Compl. at 1.

        The procurement at issue is a best value procurement, with non-price/technical factors
being about equal in importance to price. AR 232. The technical factors include: (1) past
performance; (2) organization, management, and key personnel; and (3) technical approach.
AR 232-33. In terms of price, the RFP provided that NIST would evaluate offerors’ proposed
prices by comparing them with: (1) one another; (2) the independent government cost estimate;
or (3) available historical information. AR 234.

        Initially, NIST received five proposals, all of which it deemed technically unacceptable.
AR 1472. Moreover, NIST determined that the price in Plaintiff’s first proposal as neither fair
nor reasonable “in comparison with the [independent government estimate] and competitive
price offers.” Id. Thus, the contract was unawardable at that time, and NIST proceeded to
establish a competitive range that included all five offerors and opened discussions with them “to
give the offerors the opportunity to address weaknesses, significant weaknesses and deficiencies
to bring the proposals to a satisfactory or higher level . . . .” AR 1524. NIST further provided
that “offerors may also make price revisions.” Id.

        Plaintiff received its initial discussion letter on February 21, 2021, detailing the
weaknesses and significant weaknesses NIST identified in its proposal for the non-
price/technical factors. AR 1849-50. The letter also noted that “[Plaintiff’s] price proposal . . . is

        1
          Although Plaintiff captioned its complaint as being brought by “Facilities Health Care Services,” the
Court believes that the complaint was in fact brought by “Facility Healthcare Services.” See AR 260; see also
FACILITY HEALTHCARE SERVS., http://www.fhcare.com/services html (last visited Jan. 13, 2022). The caption has
been adjusted accordingly.

                                                        2
         significantly higher than the Government Estimate" and asked that Plaintiff "review the price
         proposal to ensure it is consistent with the technical proposal and ensure there are no eITors."
         AR 1852.

                 On March 5, 2021, Plaintiff submitted a revised proposal, which, among other things,
         included a minor price reduction. See generally AR Tab 19. After reviewing the revised
         proposal, NIST once again info1med Plaintiff via letter that its price was still "significantly
         higher than the Government Estimate." AR 2767. Plaintiff submitted its final proposal on
         March 31, 2021, without changing its proposed price. Compare AR 2104 with AR 3010.

         The source selection evaluation board ("SSEB") evaluated the final proposals from the five
         offerors and rated them from first to last:

                                                           TECHNICAL/ NON-PRICE PROPOSAL
                  OFFEROR
                                                                   B
                                                                                                          TOTAL PRICE ($)   Ranking
                                                  A           Organization,       C         OVERALL
                                                Past         Management &     Technical    TECHNICAL
                                            Performance      Key Personnel    Approach
Peak Facility Solutions, LLC (PFS)            Neutral            Good          Good           Good        $ 11,101,079.52      1st

[Offeror No. 2)                               Neutral            Good           Good          Good        $ 11,450,040.00      2nd
[Offeror No. 3)                             Satisfactory         Good          Good           Good        $ 12,443,080.68      3rd

Facility Healthcare Services, Inc. (FHSI)      Good              Good           Good          Good        $ 16,624,584.00   4th (Tied)
[Offeror No. SJ                             Satisfactory      Unacceptable     Good        Unacceptable   $ 10,296,504.00   4th (Tied)
                                                                                               IGE        $ 11,429,248.60                I
         AR 3612. The SSEB concluded that Defendant-Intervenor's proposal represented the best value
         to the government based, in pait, on the fact that its price offer was the lowest from a technically
         acceptable proposal and the proposal had an overall technical rating of good. AR 3649. The
         SSEB also noted that "[n]either [Plaintiffs] higher past perfo1mance rating nor any paiticulai·
         features in [its] technical proposal justify the $5,523,504.48 (49.8%) price premium associated
         with [Plaintiff's] offer as compared with [Peak's] proposal, non-price and price factors
         considered." AR 3650.

                 On May 21, 2021, NIST awarded the contract to Defendant-Intervenor. See AR 3786.
         Plaintiff requested a post-award debrief, which occmTed on May 26, 2021. See generally AR
         4083-115. Sho1tly thereafter, Plaintiff filed a post-award bid protest with the Government
         Accountability Office ("GAO"). Facility Healthcare Servs., Inc., B-418743.2, B-418743.3, 2021
         WL 4191923 (Comp. Gen. Sept. 2, 2021). GAO ultimately dismissed Plaintiffs protest, finding
         that NIST conducted adequate and meaningful discussions regai·ding the proposed price, and that
         Plaintiff was not an interested pa1ty able to raise challenges to the proposal's technical
         evaluation, as there were two intervening offerors with eligible proposals that NIST rated higher
         than Plaintiff. See generally id. Plaintiff then filed its protest in this Comt on October 7, 2021.
         The paities filed cross-motions for judgment on the administrative record. ECF Nos. 19, 20, 21.
         Additionally, the government filed a motion to dismiss Plaintiffs complaint, arguing that
         Plaintiff has not established standing to protest the awai·d because it does not have a "direct


                                                                        3
economic interest.” ECF No. 21 at 16-18. The Court has reviewed the pending motions and the
administrative record, and the matter is now ripe for review.

                                               DISCUSSION

A.     Plaintiff’s Motion for Judgment on the Administrative Record Fails to Comply with
       RCFC 52.1

        Regardless of the merits of a protest, a protestor must comply with the Rules of this Court
in making its case. Plaintiff’s filings in support of its motion for judgment on the administrative
record, however, fall irredeemably short of complying with the rule applicable to such motions.
Rule 52.1 of the Rules of the United States Court of Federal Claims (“RCFC”) provides that “a
party may move for partial or other judgment on the administrative record and must include in its
motion or supporting memorandum a statement of facts that draws upon and cites to the portions
of the administrative record that bear on the issues presented to the court.” RCFC 52.1(a)
(emphasis added). Plaintiff entirely failed to comply with this clear requirement. Rather, in
moving for judgment on the administrative record, Plaintiff stated that it “will not restate the
factual background of its case, but rather rely upon the facts as set forth in the Complaint.” ECF
No. 19 at 4. The Rules do not permit such a laissez-faire approach.

        Moreover, Plaintiff at no point in all of its briefing draws upon or cites, even a single
time, any page or portion of the administrative record. The Court is perplexed as to how Plaintiff
intends to succeed on a motion for judgment on the administrative record, without ever even
citing the administrative record. A motion for “judgment on an administrative record is properly
understood as intending to provide for an expedited trial on the record.” Bannum, Inc. v. United
States, 404 F.3d 1346, 1356 (Fed. Cir. 2005). Although “expedited,” that “trial” is not so
expedited that it includes no consideration of the factual (administrative) record before the Court.
Moreover, it is not the Court’s responsibility to scour the over 5,000-page-long administrative
record in search of evidence that may or may not exist to advance Plaintiff’s case. See United
States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“Judges are not like pigs, hunting for
truffles buried in briefs.”). Instead, RCFC 52.1 requires, and the very nature of a motion for
judgment on the administrative record necessitates, that Plaintiff direct the Court’s attention to
those portions of the administrative record that support its position. Plaintiff is mistaken if it
believes that the Court’s Rules are mere guidelines there for Plaintiff to follow as it sees fit, even
if Plaintiff thinks ignoring them is in the “interests of brevity.” But see PIRATES OF THE
CARIBBEAN: THE CURSE OF THE BLACK PEARL (Walt Disney Studios Motion Pictures 2003)
(“The Code is more what you’d call guidelines than actual rules.”).

         Plaintiff’s chief argument for why it is entitled to judgment on the administrative record
is that it allegedly did not receive the meaningful discussions regarding its price proposal to
which it claims it was entitled under the Federal Acquisition Regulation (“FAR”). This is a
mixed question of law and fact. Plaintiff makes the legal argument—that the FAR in certain
circumstances requires meaningful discussions—but entirely fails to cite, much less draw upon,
the administrative record as to whether any meaningful discussions actually occurred. As to the
factual question of whether meaningful discussions occurred, the Court would be required to
make “factual findings under RCFC [52.1] from the record evidence as if it were conducting a

                                                  4
trial on the record” in order to find in favor of Plaintiff. Bannum, 404 F.3d at 1357. Yet,
Plaintiff does not point the Court toward any record evidence in support of such a conclusion.

        The very brief factual recitation in Plaintiff’s motion fails not only to draw upon the
administrative record but contains only one citation that, unhelpfully, is to Plaintiff’s complaint.
The complaint, of course, was written and filed before Plaintiff’s counsel had access to the
administrative record and thus does not contain any record evidence. Instructing the Court to go
look at the complaint if it is interested in the facts of the case is not the most advisable approach
to advocacy, even were this a motion to dismiss or for summary judgment. It is completely
unacceptable, however, to fail to cite to the administrative record when moving for judgment on
the administrative record, especially when the key factual question is in dispute.

        RCFC 41(b) permits the Court to dismiss the case with prejudice for Plaintiff’s failure to
comply with the Rules. Although the Court should probably put no more effort into examining
this case than Plaintiff’s counsel did in pointing the Court towards evidence in the administrative
record to support Plaintiff’s claims, the Court will not take such a draconian approach.

B.       Plaintiff Has Not Demonstrated That Its Discussions with NIST Were Inadequate

         Although Plaintiff failed to draw upon, or even cite to, the administrative record in
support of its adequacy of discussion argument, the Court will nonetheless address the merits of
this claim. 2 Plaintiff, citing FAR 15.306(d)(3), argues that NIST failed to conduct meaningful
discussions with Plaintiff regarding its price proposal because NIST’s discussion with Plaintiff
did not explain the “actual import of [its] price exceeding the government estimate.” See ECF
No. 19 at 5-10. Plaintiff misses the mark with this argument.

        To review, in a bid protest, the relevant inquiry is whether NIST’s action was “arbitrary,
capricious, an abuse of discretion, or otherwise not in accordance with law . . . .” 5 U.S.C.
§ 706; see also 28 U.S.C. § 1491(b)(4) (“In any action under this subsection, the courts shall
review the agency’s decision pursuant to the standards set forth in section 706 of title 5.”).
Regarding meaningful discussions, FAR 15.306 states, in relevant part:

         At a minimum, the contracting officer must, subject to paragraphs (d)(5) and (e) of
         this section and 15.307(a), indicate to, or discuss with, each offeror still being
         considered for award, deficiencies, significant weaknesses, and adverse past
         performance information to which the offeror has not yet had an opportunity to

         2
           Although it is a close call, it appears that Plaintiff has standing to bring its meaningful discussions claim.
Clearly, Plaintiff is an actual bidder for this contract. Weeks Marine, Inc. v. United States, 575 F.3d 1352, 1359
(Fed. Cir. 2009) (“[T]o come within the Court of Federal Claims’s § 1491(b)(1) bid protest jurisdiction, [plaintiffs
are] required to establish that it (1) is an actual or prospective bidder and (2) possess[es] the requisite direct
economic interest.”) (citations and internal quotations omitted). While Plaintiff’s proposal tied for fourth place,
Plaintiff has sufficiently—for the purpose of standing—alleged that had it received adequate discussions, Plaintiff
could have further lowered its proposed price. Compl. ¶ 24; but see ECF No. 21 at 17-18. Thus, the Court believes
that for the limited purpose of challenging the alleged lack of meaningful price discussions, Plaintiff has a direct
economic interest in this procurement and, therefore, standing for its price-related claim. See Rex Serv. Corp. v.
United States, 448 F.3d 1305, 1308 (Fed. Cir. 2006)) (“To prove a direct economic interest as a putative prospective
bidder, [the bidder] is required to establish that it had a ‘substantial chance’ of receiving the contract.”).

                                                            5
       respond. The contracting officer also is encouraged to discuss other aspects of the
       offeror’s proposal that could, in the opinion of the contracting officer, be altered or
       explained to enhance materially the proposal’s potential for award. However, the
       contracting officer is not required to discuss every area where the proposal could be
       improved. The scope and extent of discussions are a matter of contracting officer
       judgment.

48 C.F.R. § 15.306(d)(3). The FAR goes on to state:

           Government personnel involved in the acquisition shall not engage in conduct
       that —

       ....

           Reveals an offerors price without that offeror’s permission. However, the
       contracting officer may inform an offeror that its price is considered by the
       Government to be too high, or too low, and reveal the results of the analysis
       supporting that conclusion. It is also permissible, at the Government’s discretion,
       to indicate to all offerors the cost or price that the Government’s price analysis,
       market research, and other reviews have identified as reasonable (41 U.S.C. 2102
       and 2107).

48 C.F.R. § 15.306(e)(3).

        In short, the FAR required the contracting officer to indicate to, or discuss with, Plaintiff
any deficiencies, significant weaknesses, and adverse past performance information to which
Plaintiff had not had an opportunity to respond. 48 C.F.R. § 15.306(d)(3). In addition, it also
permitted the contracting officer to discuss with Plaintiff other aspects of its proposal that could
be altered or explained to enhance its chance of award or to inform Plaintiff that its price was too
high or too low. 48 C.F.R. §§ 15.306(d)(3), 15.306(e). The problem for Plaintiff is that NIST
twice informed Plaintiff that its price proposal was significantly higher than the government cost
estimate. Apparently, this warning was insufficient for Plaintiff. Rather, Plaintiff asserts that
NIST was required by the FAR essentially to spoon-feed it a directive that it would not be
awarded the contract if it did not lower its price. Unfortunately for Plaintiff, the FAR does not
require such spoon-feeding. WorldTravelService v. United States, 49 Fed. Cl. 431, 439-40
(2001) (citing LaBarge Electronics, Comp. Gen. B–266210, (1996)) (internal quotations
omitted) (“[A]n agency [is not required] to spoon-feed an offeror as to each and every item that
must be revised, added, or otherwise addressed to improve a proposal.”).

        To begin, although NIST did inform Plaintiff that its price was too high, it does not
appear that the FAR required NIST to so inform Plaintiff. The FAR only requires the
contracting officer to indicate or discuss with an offeror deficiencies, significant weaknesses, and
adverse past performance information. Price, however, at least for purposes of the solicitation at
issue, does not fit any of those categories. 3 A deficiency is “a material failure of a proposal to
meet a Government requirement or a combination of significant weaknesses in a proposal that

       3
           The fact that price does not relate to “adverse past performance information” is self-obvious.

                                                          6
increases the risk of unsuccessful contract performance to an unacceptable level.” 48 C.F.R.
§ 15.001. And, a significant weakness is “a flaw that appreciably increases the risk of
unsuccessful contract performance.” Id. In other words, deficiency and weakness relate to the
acceptability of aspects of a proposal when evaluated under an adjectival rating system. Even if
price could be adjectively rated, it was not so evaluated for this solicitation; instead, “[p]rice
proposals [were] ranked from lowest to highest in price.” AR 234; see also id. (“The price
proposal will be evaluated but not given an adjectival rating.”). In short, at least for this
solicitation, price was not scored as a strength, weakness, significant weakness, or deficiency;
rather, it was evaluated for reasonableness. 4 Accordingly, as price was not a deficiency,
significant weakness, or past performance information, NIST was not required to discuss price
with Plaintiff under FAR 15.306(d)(3).

        What is more, even if NIST was required to indicate or discuss price with Plaintiff, such
an indication or discussion occurred. “[T]here are very few affirmative requirements for
discussions,” CRAssociates v. United States, 102 Fed. Cl. 698, 716 (2011), and the discussions
NIST and Plaintiff engaged in were more than adequate. This procurement had two rounds of
discussion letters: one after initial proposals and another following NIST’s receipt of revised
proposals. See generally AR Tabs 18, 24. In both of NIST’s discussion letters to Plaintiff, NIST
stated that Plaintiff’s “price proposal . . . is significantly higher than the Government Estimate.”
AR 1852, 2767. Better yet, in the final discussion letter to Plaintiff, NIST provided specific line
items that appeared “significantly higher than the Government Estimate.” AR 2767 (“CLINs
0001, 1001, 2001, 3001 and 4001 are significantly higher than the Government Estimate.”). The
caselaw consistently supports a contracting officer’s discretion in how it conducts discussions,
particularly those regarding price. See, e.g., JWK Intern. Corp. v. United States, 279 F.3d 985,
988 (Fed. Cir. 2002) (“All aspects of the discussions, their subject, breadth, and extent, are
within the purview of the contracting officer.”); WorldTravelService, 49 Fed. Cl. at 439
(determining that advisement that an offeror’s prices were “way too high” was sufficient to
qualify as meaningful and fair discussions). Plaintiff was informed twice that its proposed price
was not in line with the government estimate. See AR 1852, 2767. Plaintiff could not have
asked for clearer guidance that its proposed price was too high. See AR 2767 (referencing
specific line items that were “significantly higher” than the government’s estimate).

        In sum, even assuming arguendo that NIST was required to conduct discussions, to
prevail on this claim, Plaintiff had to show that its discussions with NIST were misleading or not
meaningful. Advanced Data Concepts, Inc. v. United States, 43 Fed. Cl. 410, 422 (1999).
Plaintiff has not met that burden, and the administrative record, in fact, shows the contrary.
Accordingly, the Court grants the government’s and Defendant-Intervenor’s motions for


         4
            It appears that proposals were also supposed to be evaluated for price realism, but according to GAO’s
opinion NIST did not do a price realism analysis. Facility, B-418743.3 at 4 (“Facility’s protest argued that the RFP
required the agency to evaluate the proposals for price realism, which the agency admittedly did not do.”) (emphasis
added) (internal citations omitted). Given that Plaintiff’s principal argument here is about price, it is puzzling that
Plaintiff raised but then abandoned its price realism argument before GAO (and did not even raise it in this Court).
Compare id. at 4-5 (“If Facility had prevailed on [its price realism] argument, our Office would have likely
recommend [sic] that the agency reevaluate proposals in accordance with the terms of the solicitation and make a
new best-value decision.”) with id. at 5 (“[W]e dismiss as abandoned . . . the argument that the RFP required
proposals to be evaluated for price realism.”).

                                                           7
judgment on the administrative record as to the adequacy of discussions regarding Plaintiff’s
price proposal.

C.     Plaintiff Lacks Standing to Challenge the Alleged Improper Technical and Past
       Performance Evaluations of Defendant-Intervenor and Itself

        As with its adequacy of discussions argument, Plaintiff failed to draw upon, or offer any
citation to, the administrative record for its claims related to the improper evaluation of
Defendant-Intervenor’s proposal or its own proposal. The Court would nonetheless address the
merits of this argument, but, unlike with Plaintiff’s adequacy of discussions argument, Plaintiff
has failed to establish that it has standing to challenge the technical and past performance
evaluations.

        Because Plaintiff was unsuccessful on its meaningful price discussions challenge, it lacks
the required standing to challenge alleged issues with the technical and past performance
evaluations. See, e.g., Wis. Physicians Serv. Ins. Corp. v. United States, 151 Fed. Cl. 22, 30-31
(2020) (“If, however, an offeror’s proposal is eliminated from the competition . . . the offeror
may only have standing to challenge the agency’s ruling on its elimination—if the elimination
was proper, the protestor will lack standing to challenge subsequent alleged errors in the
procurement such as the agency’s choice of the awardee among the finalists for contract award.”)
(collecting cases). At most, Plaintiff carried (albeit by the thinnest of margins) its burden to
establish that it has standing to challenge the adequacy of the price-related discussions. But
having failed to prevail on its meaningful discussions’ argument, Plaintiff—fourth in line for
award because of its price proposal—lacks standing to challenge other aspects of the
competition.

        This is because Plaintiff failed to offer any meaningful challenge to NIST’s evaluations
of the two other technically acceptable proposals that were ranked directly ahead of it. United
States v. Int’l Bus. Machs. Corp., 892 F.2d 1006, 1010-12 (Fed. Cir. 1989) (holding that an
unsuccessful bidder ranked fourth lowest who did not challenge “either the solicitation itself or
the eligibility of the intervening bidders” did not have standing); HVF West, LLC v. United
States, 846 F. App’x 896, 899 (Fed. Cir. 2021) (“[A] least favored price-ranked bidder has
standing only upon mounting a credible challenge to the technical acceptability of the better
price-ranked bidders in line and in front of the protesting party.”); AR 3612 (ranking [Offeror
No. 2] and [Offeror No. 3] as second and third, respectively). However, to have a substantial
chance of award, and thus the direct economic interest necessary for standing, Plaintiff had to
make a credible challenge not only to Defendant-Intervenor’s proposal but to the other two
proposals evaluated ahead of it as well. Yet, Plaintiff does not even mention either of the two
offerors ranked directly ahead of it, much less mount a credible, non-speculative challenge to
NIST’s evaluation of their technical merit or overall value to the government.

         By failing to challenge the evaluations of the two other offerors’ proposals (and failing in
its price-related challenge as discussed above), Plaintiff cannot establish that it had a substantial
chance of winning the award and, therefore, standing to challenge any aspect of the technical and
past performance evaluations. See Zeidman Techs., Inc. v. United States, 144 Fed. Cl. 294, 300
(2019) (“Here, ten companies, including plaintiff, submitted Phase I proposals . . . , and their

                                                  8
proposals are part of the AR. Despite access to this information, plaintiff makes no significant or
systematic effort to compare or distinguish its proposal from the others.”); cf. Bluewater Mgmt.
Grp., LLC v. United States, 150 Fed. Cl. 588, 608-09 (2020) (holding plaintiff substantively
alleged, with detailed reference to specific contract requirements, that two lower-priced bidders
had non-compliant or deficient bids, which was sufficient to establish that it had a substantial
chance of winning the contract); Hyperion, Inc. v. United States, 115 Fed. Cl. 541, 550 (2014)
(holding plaintiff had standing because it adequately alleged that three lower-priced proposals
were improperly considered technically acceptable).

         In other words, even if Plaintiff could establish the errors it alleges in NIST’s evaluations
of its proposal and Defendant-Intervenor’s proposal, its protest would still fail because it did not
even attempt to establish that it would prevail over the two intervening offerors. Accordingly, on
this count, Plaintiff lacks standing.

D.     Plaintiff Failed Even to Attempt to Meet its Burden to Demonstrate That It Was
       Entitled to Injunctive Relief

         The Court will also address Plaintiff’s request for the extraordinary remedy of injunctive
relief in approximately the same number of words that Plaintiff used to argue for such relief. To
say that Plaintiff argued that injunctive relief would be appropriate is an overstatement, as
Plaintiff merely recited the elements of the test for injunctive relief and stated—with effectively
no analysis or factual support—that those burdens are met. See generally ECF No. 19 at 11-12.
As stated in the Court’s order of January 13, 2022, Plaintiff failed to meet its heavy burden to
show that the “drastic and extraordinary remedy” of injunctive relief is warranted. Intel Corp. v.
ULSI Sys. Tech., Inc., 995 F.2d 1566, 1568 (Fed. Cir. 1993). Thus, even if Plaintiff had carried
its burden on the merits, the Court would be unable to grant injunctive relief given Plaintiff’s
lack of any real advocacy for such relief.

                                            CONCLUSION

        For the foregoing reasons, Plaintiff’s motion for judgment on the administrative record is
DENIED. The government’s motion to dismiss is GRANTED with respect to Count I of
Plaintiff’s complaint, and the government’s and Defendant-Intervenor’s motions for judgment on
the administrative record are GRANTED with respect to Count II of the complaint. The Clerk
shall enter judgment accordingly.

        In addition, the parties shall confer to determine agreed-to proposed redactions to this
opinion. On or before February 3, 2022, the parties shall file a joint status report indicating
their agreement on proposed redactions, attaching a copy of those pages of the Court’s opinion
that contain proposed redactions, with all proposed redactions clearly indicated.

IT IS SO ORDERED.

                                                      s/ Zachary N. Somers
                                                      ZACHARY N. SOMERS
                                                      Judge

                                                  9